DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
2.	Claims 1, 8, and 15 recited limitation “each provider node offering at least one proprietary resource” at line 9.  The limitation appears to be determining compliance of each provider node from the provider nodes that the system has identified and analyzed.  The examiner has interpreted the limitation as each provider node of the provider nodes that offer at least one proprietary resource.  The examiner suggests to applicant to amend the limitation to be “each provider node of the provider nodes that offer at least one proprietary resource” to be clear that it is referring to each provider node from the provider nodes that the system has identified and analyzed.

Claim Objections
3.	Claims 1, 3, 4, 5, 10, 11, 12, 17, 18 are objected to because of the following informalities.
Claim 1 recited “for provider nodes offering at least one proprietary resource” at line 15.  The limitation appears to be storing compliance data for the provider nodes that the system has identified and analyzed at step 2 in the claim therefore the limitation it should recite “for the provider nodes that offer at least one proprietary resource”.  Appropriate correction is required.  The same objection is for claim 8 and 15.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 12, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5, 12, and 18 recited limitation “a provider node”.  It is not clear if the limitation refers to a provider from the set of provider node in claim 1 line 6 or a provider node that offer at least one proprietary resource in claim 1 line 8.  For the purpose of examining, the examiner has interpreted the limitation to be “one of the provider nodes that offer at least one proprietary resource” since it appears to be comparing details collected from one of the provider nodes that the system has identified and analyzed in step 2 of claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-12, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vierra (US 20170011439), in view of Shpanya (US 20170109767).
	Regarding claim 1, Vierra teaches a system having a memory and a processor coupled to the memory for managing and visualizing compliance of nodes in a hierarchical network, the system being configured to perform a method  (Fig. 1 hierarchical network of manufacturer nodes and retailer/distributor nodes, [0002] a computer system for facilitating enforcement of one or more minimum advertised price (MAP) guidelines for a plurality of products from a manufacturer of the products by establishing a direct connection between the manufacturer and each of a plurality of third party marketplaces for the transfer of product data and MAP data), comprising: 
providing an interface with the network (Fig. 1 MAP compliance server 100), wherein the network includes an enterprise node that provisions proprietary resources, via the system, to a set of broker nodes and a set of provider nodes ([0015] in facilitating the communication of MAP information between manufacturers (enterprise node) and retailers (provider nodes), the system is adapted to receive a first set of data about a particular MAP for a particular product (proprietary resource).  The MAP information will include information such as the specific product, the specific price, and other manufacturer provisions a product with MAP information to retailers via the MAP compliance server 100.  [0019] the system is configured to enforce MAP policies 
by, for example, facilitating connections between a manufacturer (enterprise node) and one or more retails (provider nodes), distributors (broker nodes), or other entities in the supply chain of one or more products produced by the manufacturer);
identify and analyze provider nodes that offer at least one proprietary resource to determine a compliance of each provider node offering at least one proprietary resource in accordance with a policy (Fig. 6, [0059] at Step 630, the system receives pricing data for the particular product from a website associated with a particular retailer (nodes that offer at least one proprietary resource).  [0060] Step 640, the system, at least partially in response to receiving the pricing data, uses the first set of data to determine whether the particular price for the particular product complies with the MAP policy (identify and analyze provider nodes offering at least one proprietary resource in accordance with a policy)); 
authorizing non-compliant provider nodes within the network to act as authorized provider nodes of the proprietary resource for the enterprise node ([0020] the system may enable manufacturers to approve new connection requests across a vast distribution network by generating new data fields for a particular seller that indicate that the particular seller is an approved retailer.  The manufacturer may then approve the first seller (non-compliant provider node) as an authorized re-seller (authorized provider node) by updating a data structure to include data associated with the first seller for the particular product).
storing compliance data and authorization data for provider nodes offering at least one proprietary resource in the network ([0019] the system may generate and maintain a database of a storing authorization data for provider nodes).  [0042] the MAP Compliance Policing Module 400 may store MAP compliance data and inform a user as to whether a particular price violates a MAP policy); and 
visualizing the compliance data regarding the provider nodes offering at least one proprietary resource (Fig. 7, [0062] a user interface 700 that a user may use to confirm compliance with one or more MAP policies.  The interface 700 may further include a color scheme using red for noncompliance and green for compliance, which corresponds generally to the colors of a stop light, and allow the user to quickly assess the overall compliance with a particular MAP policy for a particular product).
	Vierra teaches receiving pricing data for the particular product form a website associated with a particular retailer by conducting a search on the retailer’s website.   However Vierra does not explicitly teach deploying agents to crawl the network for the pricing data for the product.
	Spanya, in the same field of endeavor, teaches deploying agents to crawl the network for pricing data of provider nodes that offer a product  ([0079-0080] In order to gather information of interest from a competitor's web store, the pricing system relies on customized Scraper Components, which are responsible for taking the HTML structures found on various websites and extracting the relevant pricing information, even in the face of changing page layouts and navigational structures).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MAP compliance monitoring module in Vierra to incorporate the teachings of Spanya such that it could use customized scraper to collect products pricing data from various retailer websites on the network.  One would be motivated to do so to use customized scraper program to save time for seller in ascertaining the most effective product price ([Shpanya [0012-0013]).

Regarding claim 2, Vierra further teaches wherein compliance is determined by analyzing an identified provider node against a set of defined compliance parameters ([0059] the system receives pricing data for the particular product from a website associated with a particular retailer (an identified provider node).  [0060] the system, at least partially in response to receiving the pricing data, uses the first set of data to determine whether the particular price for the particular product complies with the MAP policy (analyzing an identified provider node against a set of defined compliance parameters)).
Regarding claim 3, Vierra further teaches wherein the enterprise node comprises a server (Fig. 1 Manufacturer’s computer 154 (enterprise node/server).  [0036] the system receiving a first set of data that includes MAP information for a particular product made by a manufacturer, the MAP information reflecting at least a portion of a MAP policy established by the manufacturer.  In particular embodiments, the system may be configured to receive the first set of data from any suitable computing device) and the provider nodes comprise clients (Fig. 1 retailer computer 152 (provider node).  [0059] the system receives pricing data for the particular product from a website (client) associated with a particular retailer (provider node)).
Regarding claim 4, Vierra further teaches wherein the provider nodes comprise one of websites, cloud service providers or electronic storefronts ([0059] the system receives pricing data for the particular product from a website associated with a particular retailer (provider node)).
Regarding claim 5, Vierra further teaches wherein compliance is determined by comparing details collected from a provider node to a set of predefined compliance parameters ([0059] the system receives pricing data for the particular product from a website associated with a particular details collected from a provider node).  [0060] the system, at least partially in response to receiving the pricing data, uses the first set of data to determine whether the particular price for the particular product complies with the MAP policy (comparing details to a set of predefined compliance parameters)).
Regarding claim 7, Vierra further teaches wherein the visualization system shows compliance throughout the network on a channel level and a resource level ([0062] the interface 700 allows the user to quickly assess the overall compliance with a particular MAP policy for a particular product (compliance at a resource level).  [0074] In various embodiments, the third party marketplace may include any suitable marketplace which may, for example, enable one or more sellers and/or distributers to list one or more products for sale (e.g., via an online retail store).  Such third party marketplaces (e.g., retailers) may include, for example, Amazon.com, Walmart, Best Buy, eBay, etc. (channel)).  Thus, the interface 700 shows compliance data of retailers and the retailers may include third party marketplace such as Amazon and Ebay (showing compliance at a channel level).
Shpanya also teaches a system shows compliance on a  channel level ([0201] user interface showing pricing compliance at resellers level (channel level), [0198-0199] resellers such as Google Shopping, Amazon, Ebay are e-commerce channels for sellers to distribute their products).

	Claim 8 encompass limitations that are similar to those of claim 1.  Thus, it is rejected with the same rational applied against claim 1.
	Claim 9 encompass limitations that are similar to those of claim 2.  Thus, it is rejected with the same rational applied against claim 2.
	Claim 10 encompass limitations that are similar to those of claim 3.  Thus, it is rejected with the same rational applied against claim 3.

	Claim 12 encompass limitations that are similar to those of claim 5.  Thus, it is rejected with the same rational applied against claim 5.
	Claim 14 encompass limitations that are similar to those of claim 7.  Thus, it is rejected with the same rational applied against claim 7.
	Claim 15 is a method claim corresponds to system claim 1 and is rejected for the same reason set forth in the rejection of claim 1.
	Claim 16 is a method claim corresponds to system claim 2 and is rejected for the same reason set forth in the rejection of claim 2.
	Claim 17 is a method claim corresponds to system claim 4 and is rejected for the same reason set forth in the rejection of claim 4.
	Claim 18 is a method claim corresponds to system claim 5 and is rejected for the same reason set forth in the rejection of claim 5.
	Claim 20 is a method claim corresponds to system claim 7 and is rejected for the same reason set forth in the rejection of claim 7.
	
Claims 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vierra (US 20170011439), in view of Shpanya (US 20170109767), and in view of Frank et al. (US 20170270421).
Regarding claim 6, Vierra teaches  analyzing a knowledgebase of data of enterprise nodes to determine compliance among different retailer or distributer nodes.  However Viearra does not teach analyzing the data to predict compliance.
analyzing compliance data to predict future compliance ([0013] predicting future compliance of subjects based on current and past compliance records).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Vierra and Shpanya to incorporate the teachings of Frank for the MAP compliance server to keep track of compliance data of resellers associated with manufacturers and to analyze the compliance data to predict future state of compliance of the resellers.  One would be motivated to do so to compel the subject to make changes to ensure compliance or to discontinue business with the subject (Frank: [0013]).
Claim 13 encompass limitations that are similar to those of claim 6.  Thus, it is rejected with the same rational applied against claim 6.
Claim 19 is a method claim corresponds to system claim 6 and is rejected for the same reason set forth in the rejection of claim 6.
Response to Arguments
Applicant’s arguments, filed on 01/19/2021, with respect to claim rejections under 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Newly found prior art Vierra teaches authorizing non-compliant provider nodes within the network to act as authorized provider nodes of the proprietary resource for the enterprise node ([0020] the system may enable manufacturers to approve new connection requests across a vast distribution network by generating new data fields for a particular seller that indicate that the particular seller is an approved retailer.  The manufacturer may then approve the first seller (non-compliant provider node) as an authorized re-seller (authorized provider node) by updating a data structure to include data associated with the first seller for the particular product).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 5712726967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.H.D./Examiner, Art Unit 2452  

/THU V NGUYEN/Supervisory Patent Examiner, Art Unit 2452